Citation Nr: 0945542	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-31 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a right hand shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which continued the 
Veteran's assigned 10 percent rating for residuals of a right 
hand shell fragment wound, and denied his request for an 
increased disability evaluation.  


FINDINGS OF FACT

1.  The Veteran is left-handed: his service-connected 
disability affects his right (minor/non-dominant) hand.

2.  The Veteran's service-connected residuals of a right hand 
shell fragment wound are manifested by a mildly tender, 6 cm. 
scar, and complete range of motion of the hand, with flexion 
of the metacarpal joints to 90 degrees, flexion of the 
proximal interphalangeal joints to 100 degrees, and flexion 
of the distal interphalangeal joints to 70 degrees in all 
fingers, without significant impairment of the function of 
the hand.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for residuals of a right hand shell fragment wound 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, 
Diagnostic Code 5309 (2009).

2.  The criteria for the assignment of a separate disability 
rating for the Veteran's superficial, mildly tender scar have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.118, Diagnostic code 7304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for residuals of a right 
hand shell fragment wound was previously established, and the 
current appeal arose from a claim for an increased rating.  
In January 2005, prior to the initial adjudication of his 
claim, the RO sent the Veteran a VCAA letter, which indicated 
that he should provide evidence showing that his residuals of 
a right hand shell fragment wound had increased in severity.  
This letter provided notice of the types of evidence, both 
lay and medical, that could be submitted in support of a 
claim for an increased rating, and it advised the Veteran of 
what VA would do to assist him in obtaining such evidence.  
The record reflects that the Veteran's claim was subsequently 
readjudicated in a Statement of the Case ("SOC") dated 
September 2006, and in Supplemental Statements of the Case 
("SSOC"), dated February 2008 and July 2008. 

The Board further notes that a June 2006 letter advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, supra.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service treatment records, post-
service VA Medical Center ("VAMC") treatment records, and 
VA examination reports dated January 2005 and January 2007.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
have not already been obtained and added to the claims 
folder.

As noted above, the Veteran has been afforded two VA 
examinations pursuant to his claim for an increase in his 
service-connected disability.  In this case, the Board finds 
the examination reports to be thorough and complete because 
the reports show that the VA examiners reviewed the Veteran's 
claims folder, including his service and post-service 
treatment records, elicited from the Veteran his history of 
complaints and symptomatology, and provided clinical findings 
detailing the results of the examinations in order to allow 
the Board to rate the Veteran's disorder under the applicable 
criteria.  Additionally, the examination reports show that 
both VA examiners interviewed the Veteran and took into 
account the affect his service-connected disability had on 
his occupation and activities of daily life.  Moreover, as 
will be discussed in greater detail below, the Board notes 
that despite the January 2007 examiner's statement that he 
could not opine as to the cause of the Veteran's hand cramps 
without resorting to speculation, it should be noted that the 
examiner was not asked to provide an opinion as to the 
etiology of the Veteran's disability, as service connection 
had already been established.  As such, and because the Board 
presumes for the purposes of this opinion that the cramping 
is a manifestation of the service-connected disability, the 
Board finds his opinion, as well as that of the January 2005 
examiner, adequate upon which to base a decision in this 
case.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

Shrapnel wounds, such as those sustained by the Veteran, 
often result in impairment of muscle, bone and/or nerves.  
Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups.  
See 38 C.F.R. § 4.47 (2009).  Muscle group damage is 
categorized as slight, moderate, moderately severe and/or 
severe, and is evaluated accordingly under 38 C.F.R. § 4.56 
(2009).

Evaluation of residuals of shell fragment wound injuries 
includes consideration of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as the deeper 
structures and residual symptomatic scarring.  38 C.F.R. §§ 
4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 
(2009).  In considering the residuals of such injuries, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2009).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include nine muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5309).  38 C.F.R. § 4.73 
(2009).  

For compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. 38 C.F.R. § 4.55(e) (2009).

The criteria for the evaluation of residuals of shell 
fragment wound injuries involving muscle groups are set forth 
in 38 C.F.R. § 4.56.  The criteria consist of the type of 
injury, the history and complaint, and the objective 
findings.  Under this code: (a) an open comminuted fracture 
with muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and (d) under Diagnostic Code's 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

A slight disability of the muscles involves a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56(d)(1)(i),(ii), (iii).

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  38 C.F.R. § 4.56(d)(2)(i),(ii), (iii).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound.  The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(d)(3)(i),(ii), (iii).  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage: (a) x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; (b) adhesions of scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(i), 
(ii),(iii).

In Tropf v. Nicholson, 20 Vet. App. 317 (2006), the Court, 
citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 
38 C.F.R. § 4.56(d) is essentially a totality-of-the-
circumstances test, and that no single factor is per se 
controlling.

The highest assignable rating for limitation of motion of the 
minor or major wrist is 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5215.  A 20 percent rating is provided 
for ankylosis of the minor wrist.  38 C.F.R. § 4.71a, DC 
5214.

For digits II through V, the metacarpophalangeal ("MP") 
joint has a range of motion from 0 to 90 degrees of flexion, 
the proximal interphalangeal ("PIP") joint has a range of 0 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal ("DIP") joint has a range of 0 to 70 or 80 
degrees of flexion.  38 C.F.R. § 4.71a, DC 5215, Note (1).  

Limitation of motion of individual digits is evaluated under 
DCs 5228 through 5230.  38 C.F.R. §4.71a.  Only DC 5228 
provides for a rating in excess of 10 percent.  Under this 
provision, a 20 percent rating is warranted for limitation of  
motion with a gap of more than two inches (5.1 cm) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers. 

The Veteran's residuals of a right hand shell fragment wound 
have been rated as 10 percent disabling under 38 C.F.R. § 
4.73, DC 5309.  DC 5309 pertains to the muscles of Group IX, 
which includes those muscles responsible for strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  Muscles listed as part of 
this group include the thenar eminence; the short flexor, the 
opponens and the abductor, and adductor of the thumb; the 
short flexor, the opponens and the abductor of the little 
finger; the four lumbricales; and the four dorsal and three 
palmar interossei.  A note to this DC indicates that, since 
the hand is so compact a structure, isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, tendons, etc.  Injuries to Muscle Group IX 
should be rated based on limitation of motion, with a minimum 
10 percent rating.

III.  Analysis

The Veteran contends that he is entitled to a higher 
disability rating due to the cramping and pain in the fourth 
and fifth fingers of his right hand, accompanied by numbness 
in the fifth finger.  See VA examination, January 2007.  
Review of the record shows that, in January 2005, the Veteran 
was afforded a VA compensation and pension examination 
pursuant to his claim for an increased disability rating.  It 
was reported that, during service, he sustained a gunshot 
wound to his right hand and had surgery performed to remove a 
shrapnel fragment.  In this respect, the Board notes that, 
although it is unclear from the examiner's report whether the 
Veteran actually reported having sustained a gun shot wound, 
or whether the examiner erroneously noted such on the 
examination report, the prior evidence of record, including 
the Veteran's service treatment records, clearly indicates 
the occurrence of a shrapnel wound and not a gunshot wound.  
However, because the effects of both types of injuries are 
often similar, and the clinician accurately recorded the 
clinical findings from the examination, the Board does not 
find such an error in the record to be prejudicial to the 
Veteran.  The Veteran said that, following separation from 
service in 1969, his right hand had been doing well until a 
few years earlier, when he began to develop cramping and some 
pain in the right hand that became progressively worse.  He 
also said that he experienced cramps in the fourth and fifth 
fingers of the right hand after use of the hand.  X-rays of 
the right hand were normal and demonstrated no obvious 
fracture, dislocation, or soft tissue swelling.  There was 
evidence of early degenerative joint disease involving the 
DIP and PIP joints, as well as the first carpal MP joint.  It 
was noted that this was a distribution consistent with 
osteoarthritis.  

Upon examination, the examiner noted a mildly tender scar on 
the dorsum of the base of the fourth and fifth MP joint of 
the right hand with some mild sensitivity of the scar tissue.  
He noted that the Veteran had full range of motion of his MP 
and PIP joints.  There was no crepitation on motion of the 
tendons in the hand, no weakness in the flexion of the wrist, 
nor on extension of the fingers of the hand.  There were no 
sensory deficits in the fingers.  Repeated motion caused no 
fatigue or pain, and there was no decrease in range of 
motion.  The diagnosis was cramping in the right hand of 
unknown etiology.  The examiner opined that the Veteran's 
cramping of the right hand was most likely caused by, and was 
a result of, the gunshot wound to the right hand.  He further 
noted that the Veteran used a medical aid in the form of a 
muscle compressive device to the forearm, which the Veteran 
felt was not helping.  He added that the Veteran was 
completely able to perform the activities of daily life, as 
well as any required for his occupation.  
VAMC treatment records dated May 2003 to August 2006 reveal 
that the Veteran was seen in March 2005 for complaints of 
pain in the dorsum following an in-service injury.  He stated 
that he hand became "crampy" when used repeatedly.  In 
October 2005, he noted that he was continuing to have 
bilateral hand cramping, but had been using hand splints 
during work rather than at night.  The clinician advised him 
to try using the splints at night and following any symptoms 
instead.  In July 2006, during a general physical 
examination, it was noted that a July 2004 right hand x-ray 
had revealed no bony abnormality.
  
Following the denial of his claim for an increased rating, 
the Veteran submitted a timely notice of disagreement 
("NOD"), and specifically requested that he be permitted to 
undergo another VA examination because he alleged that he did 
not receive a fair examination.  

In January 2007, the Veteran was afforded a second VA 
examination.  Again, he said that he experienced cramping in 
the right hand with slight pain in the fourth and fifth 
fingers.  He noted, however, that the symptoms were 
intermittent, and that he experienced them while using his 
right hand for such activities as cutting the grass or 
painting.  He said that, when he experienced these symptoms, 
he had to stop his activities and massage his hand for up to 
10 minutes until the cramping and numbness subsided.  He also 
said that he had been using a wrist brace provided by a VA 
hospital, which he kept on while working with his hands.  He 
noted that he did not take any pain medication, and 
specifically reported that he experienced no limitation of 
motion of his fingers.  He said that pain did not affect or 
interfere with his activities of daily life, and, because he 
was a retired truck driver, it did not interfere with 
occupational duties.  He further stated that he had not 
experienced any incapacitating episodes in the last 12 
months, and used his left hand writing, while he used the 
right hand for eating and throwing a ball.  

Upon examination, the right hand showed no swelling, 
tenderness or deformity.  There was hypesthesia over the 
palmar surface of the middle phalanx of the fifth finger, and 
a 6 cm. long transverse, well-healed, post-operative scar 
over the dorsum of his hand, overlying the third, fourth, and 
fifth MP joints.  Range of motion of the hand was noted to be 
complete and without pain.  Flexion of the MP joints was to 
90 degrees; flexion of the PIP joints was to 100 degrees; and 
flexion of the DIP joints was to 70 degrees in all fingers.  
Repetitive motion of the fingers did not produce any 
limitation of motion related to pain, weakness, fatigue, lack 
of endurance, or incoordination.  Muscle strength was 5/5 
with a good hand grip and radial pulse.  X-rays of the right 
hand, taken the day of the examination, showed no bony 
abnormalities.  The diagnosis was cramping and numbness in 
the fourth and fifth fingers of the right hand.

IV.  Conclusion

Based on a review of the claims folder, the Board finds that 
the greater weight of evidence of record is against finding 
that a disability rating in excess of the 10 percent 
currently assigned under DC 5309 is warranted for the 
Veteran's residuals of a right hand shell fragment wound.

As noted above, 38 C.F.R. § 4.41 requires the adjudicator to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury, and the attendant circumstances, as well as the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  Id.  

In this case, a review of the Veteran's service treatment 
records shows that he received a shrapnel wound to the right 
hand in January 1968.  He was admitted to a hospital, where 
he remained for several days.  At that time, the Veteran was 
found to have an open, clean shrapnel wound over the dorsal 
ulnar aspect of the hand.  There was no neurovascular 
deficit, and the remainder of the examination was normal.  X-
rays revealed a projection-type fracture at the base of the 
fourth MP joint, which was noted to be in good apposition and 
alignment.  Following the initial examination of the wound, 
the Veteran was taken to surgery, where secondary closure of 
the wound was carried out without difficulty.  The treatment 
notes indicate that his wound healed over the next two weeks, 
and after three weeks, his plaster cast was removed and he 
was started on physical therapy for range of motion exercises 
to the hand.  A March 1968 treatment note indicates that his 
wound was completely healed and his range of motion had 
returned to normal in his hand and wrist, and that his 
strength was increasing.  At that time, it was felt that he 
had gained maximum benefit from hospitalization and was 
discharged fit for duty.  

Following service, during a February 1970 VA compensation and 
pension examination, the Veteran's right hand was noted to 
have an almost transverse scar of the distal carpus with 
tenderness in the area.  No gross deformity, loss of motion 
or weakness was observed.  The diagnosis was shrapnel wound 
of the right hand with well-healed, non-restrictive 
superficial scar, not interfering with functions.  

Following the 1970 VA examination, there is no indication 
that the Veteran had any problems with his right hand until 
approximately 2002.  See VA examination report, January 2005.  
During the both the January 2005 and January 2007 VA 
examinations, the examiners noted a scar on the dorsum of the 
base of the fourth and fifth MP joints of the right hand.  
The scar appeared to be well-healed with only mild 
sensitivity and no indication of scar pain.  The Veteran 
displayed full range of motion in his MP and PIP joints, and 
there was no weakness in the flexion of the wrist, nor on 
extension of the fingers of the hand, no sensory deficits in 
the fingers, and repeated motion caused no fatigue or pain, 
or decrease in range of motion.  X-rays revealed normal 
findings with no bony abnormalities or soft tissue swelling.  

In summary, the evidence reveals that the Veteran's service-
connected residuals of a right hand shell fragment wound are 
manifested by a mildly tender, 6 cm. scar, and complete range 
of motion of the hand, with flexion of the MP joints to 90 
degrees, flexion of the PIP joints to 100 degrees, and 
flexion of the DIP joints to 70 degrees in all fingers.  
There are no signs and symptoms of muscle disability, such as 
loss of power, weakness, lower threshold of fatigue, fatigue-
pain, impairment of coordination or uncertainty of movement.  
There is no history of infection.  The Veteran's right hand 
scar is minimal without evidence of fascial defect, atrophy, 
or impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  

Applying the legal criteria to the facts set forth above, as 
indicated, the Veteran's service-connected disability under 
DC 5309 is to be rated on the basis of limitation of motion.  
The highest assignable rating for limitation of wrist motion 
under DC 5215 is 10 percent.  As such, increased compensation 
cannot be assigned on the basis of limitation of wrist 
motion.  A rating in excess of 10 percent may be assigned for 
ankylosis of the wrist under DC 5214, but such disability is 
not demonstrated in this case.  As for motion in the hand, a 
20 percent rating may be assigned under DC 5228 for 
limitation of the thumb with a gap of more than two inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Such findings, however, 
are not demonstrated in this case, as the examination 
findings set forth above have shown no loss of left thumb 
motion.  In fact, no limitation of motion was demonstrated in 
any of the fingers so as to suggest the potential for 
separate ratings based on limitation of motion.  As the 
evidence of record does not support a higher rating based on 
limitation of motion in the wrists or digits, an increased 
disability rating is not warranted. 

The Board has also considered the potential applicability of 
DCs 5307 and 5308 to the Veteran's residuals of a right hand 
shell fragment wound, as these codes also pertain to the 
forearm and hand.  

DC 5307 involves muscle group VII, concerning the flexion of 
the wrist and fingers, and involving muscles arising from the 
internal condyle of the humerus: flexors of the carpus and 
long flexors of fingers and thumb, and the pronator.  
Residuals from non-dominant forearm/hand injuries in this 
muscle group under DC 5307 are rated as slight (0 percent), 
moderate (10 percent), moderately severe (20 percent) and 
severe (30 percent).  In this case, however, application of 
DC 5307 would not appear to be warranted because, during the 
most recent VA examination in January 2007, the Veteran was 
found to have no weakness in the flexion of the wrist.  
Moreover, even presuming it applies, and even taking into 
account his subjective complaints of pain and cramping, 
because his scar wound was found to be completely healed with 
good functional results and no cardinal signs or symptoms of 
muscle disability, the Veteran's disability would be rated no 
greater than "slight" under DC 5307, which warrants a non-
compensable rating.

DC 5308 involves muscle group VIII, concerning the extension 
of the wrist, fingers and thumb, as well as the abduction of 
the thumb.  It involves muscles arising mainly from the 
external condyle of the humerus: extensors of the carpus, 
fingers, and thumb, and the supinator.  Residuals from non-
dominant forearm/hand injuries in this muscle group under DC 
5308 are rated as slight (0 percent), moderate (10 percent), 
moderately severe (20 percent) and severe (30 percent).  
Again, however, application of DC 5308 is not warranted 
because, during the January 2007 VA examination, it was noted 
that there was no weakness on extension of the fingers of the 
hand, no sensory deficits in the fingers, and repeated motion 
caused no fatigue or pain, or decrease in range of motion.  
In essence, there was no significant impairment of function 
to the hand.  As such, even if damage to muscle group VIII 
was established, the Veteran's right hand residuals of a 
shrapnel wound would be rated no greater than "slight" 
under DC 5308.  Accordingly, a higher disability rating under 
DC 5308 is not warranted.  

The Board has also considered whether an increased evaluation 
under other potentially applicable diagnostic codes is 
warranted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Section 38 C.F.R. § 4.118 refers to the schedule of 
ratings of the skin, including scars.  

DC 7800 evaluates disfigurement of the head, face, or neck.  
However, as the Veteran's scar is on his hand, that 
diagnostic code is not applicable.   

DC 7801 evaluates scars that are not located on the head, 
face, or neck, that are deep or that cause limited motion, 
and which cover an area or areas exceeding 6 square inches 
(39 sq. cm.).  According to Note (2) of this diagnostic code, 
a deep scar is one associated with underlying soft tissue 
damage.  Because the Veteran's right hand scar is not deep 
and does not cover an area of at least 39 sq. cm., this 
diagnostic code is inapplicable.

DC 7802 evaluates scars that are not located on the head, 
face, or neck, that are superficial, and that do not cause 
limited motion.  38 C.F.R. § 4.118. Under DC 7802, a 10 
percent rating is assigned for scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion and which cover an area or areas of 144 square inches 
(929 sq. cm.) or greater.  However, because the VA examiner 
noted that the Veteran's right hand scar measured only 6 cm. 
long, this diagnostic code is inapplicable.

Under DC 7803, superficial and unstable scars warrant a 10 
percent evaluation. 38 C.F.R. § 4.118.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Id. at Note (1) (2008).  In this 
case, however, the evidence of record does not reflect that 
such a loss of skin has occurred.  As such, this diagnostic 
code is inapplicable.

Under DC 7804, scars that are superficial and are painful on 
examination warrant a 10 percent evaluation.  In this case, 
because January 2005 VA examiner noted that there was some 
mild tenderness of the scar on the Veteran's right hand, the 
Board concludes that a separate rating for a post-operative 
scar under DC 7405 is warranted for the entire period under 
consideration in this appeal.  See Hart, supra.  

In this regard, the Board recognizes that the criteria of 
38 C.F.R. § 4.56(d) contemplates manifestations of scars 
sustained as a consequence of shrapnel wounds.  However, as 
DC 5309 provides for rating based primarily on limitation of 
motion, and the 10 percent currently assigned is the minimum 
rating provided for under that code, the Board finds that a 
separate 10 percent rating is not prohibited under the anti-
pyramiding provisions of 38 C.F.R. § 4.14 (2009).

In light of his complaints of numbness, the Board has also 
considered a separate rating based on neurological 
impairment.  The Board notes, however, that there is no 
clinical evidence of neurological or other impairment 
associated with the Veteran's service-connected disability 
that would warrant an increased or separate rating under any 
other potentially applicable diagnostic code.  See id.  In 
addition, there is no clinical evidence indicating that 
increased compensation is warranted under the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, or 
to the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca.  

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  There is no 
evidence that the Veteran has undergone any surgical 
procedures on his right hand since service, and no indication 
that his disability warrants frequent or lengthy periods of 
hospitalization.  Moreover, the evidence fails to establish 
that the Veteran's right hand disorder either affects or 
interferes with his activities of daily living or occupation, 
as the evidence shows that the Veteran retired from his prior 
occupation over 12 years ago.  Additionally, while Board 
notes that although some impairment is certainly present as a 
consequence of his right hand disorder, it should also be 
noted that his current 10 percent disability rating is itself 
a recognition that his industrial capabilities are impaired.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Nevertheless, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Finally, the Board has considered whether the Veteran, during 
the pendency of this appeal, has ever been entitled to 
"staged" ratings for his service-connected right hand 
disorder.  See Hart, supra.  However, the Board finds that at 
no time has his residuals from his right hand shrapnel wound 
been more disabling than as currently rated under DC 5309 
and, now, DC 7804.

In summary, the Board concludes that a separate 10 percent 
rating is warranted for the Veteran's scar, but that the 
preponderance of the evidence is otherwise against the 
Veteran's claim for an evaluation in excess of 10 percent 
disabling for residuals of a right hand shell fragment wound.  
The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings is not for 
application.  See Hart, supra.





ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right hand shell fragment wound is 
denied.

Entitlement to a 10 percent disability evaluation for a 
superficial scar on the Veteran's right hand, resulting from 
his right hand shrapnel wound, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


